DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17, and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0021454 to Dallarosa in view of US 2014/0271328 to Burris.
Regarding claims 1, 3-17, and 19-29 Dallarosa discloses a depositor (120) that deposits a plurality of layers of powder material [0042], a laser beam source (130) that applies a laser beam to the powder [0049] and can use one beam [0043], a beam shaping component (244) that includes a lens [0063] and shapes the laser beam into different geometries to fuse the powder [0063]; different spot sizes are provided during laser beam application [0016, 0050; determined build instructions are produced from an object model that controls energy based on a geometric and/or energy profile [0059-0060]; the beam geometry is a two-dimensional shape [0074, Fig. 9]; the beam geometry can also be a line  and a perpendicular line [0071,  Fig. 8B] with a variable length based on the profile [0071]; energy profile portions are based on temperature and power and spot geometry [0051-0053]; energy provided need not be changed/can be constant [0050]; preheating and fusion of powder is performed at different temperatures [0053]; cooling regulation is also performed [0107]; a controller (150) is coupled to and controls the laser beam source and controls laser power [0058].
Dallarosa discloses the system and method with the lens as above, however, both a fixed and movable optical element are not discussed. 
However, Burris discloses an additive manufacturing laser system with a fixed lens and movable mirror [0052] with the mirror movable by a motor [0054]. The lens (160) and mirror (130) are shown encompassing laser beams at least in Fig. 3B. The laser beam is used to build/set the buildpiece geometry in conjunction with the positioning of the lens and/or mirror [0076]. The optics shape the beam [0042]. There can also be one beam used in Burris [0032].
The advantage of utilizing a fixed lens and movable mirror is to manipulate energy across and utilize the full work area of the lens and/or to build/set the buildpiece geometry in conjunction with the positioning of the lens and/or mirror. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Dallarosa by utilizing a fixed lens and movable mirror as in Burris in order to manipulate energy across and utilize the full work area of the lens and/or to build/set the buildpiece geometry in conjunction with the positioning of the lens and/or mirror. 
Response to Arguments
Applicant argues that the art does not disclose varying the beam geometry during laser application and notes that Dallarosa instructs only at activation time. The examiner respectfully disagrees. Dallarosa discloses at least at [0050] that the power of a laser can be changed during exposure and that this change affects the shape, duration, and spot size of a laser beam. The rejections are respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761